EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Johnson (Reg. No. 77,109) on March 22, 2022.
The application has been amended as follows: 

Claim 118. (CANCELLED)
Claim 119. (CANCELLED)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach an assembly comprising a delivery catheter, through which is delivered a deployment catheter, through which all of  (1) an illumination beam or tool, (2) an elongate flexible visualization element, and (3) an ablation probe are passed through and where the deployment catheter and each of the elements (1) – (3) (as designated immediately above) are all individually manipulatable/articulatable with respect to the delivery catheter, as required by each independent claim.

US Patent Pub. No. 2007/0299456 to Teague illustrates an illumination tool 210 that is extendible beyond the catheter in at least Figure 1B.  However, this is used to cause the shape memory of the basket to be activated, rather than for illuminating a surgical field in which an ablation probe and a visualization element will reside by having passed through the same catheter.
Other prior art, such as US Patent No. 6,261,226 to McKenna et al. illustrate endoscopic instruments in which the endoscope themselves are the illumination device.  As such, there is no need to pass an illumination beam or tool through the inner 
Prior art to Moll (US Patent No. 5,305,121) illustrates a stereoscopic endoscope system with an illumination unit 20 that extends beyond a sheath, to illuminate an internal location for stereoscopic imaging by two imaging cameras 15a and 15b.  The final paragraph of the specification states that “the endoscope may be adapted for seating of other surgical instruments such as a ligation loop or forceps”.  However, Moll does not teach the sheath (i.e., a delivery catheter) being flexible and/or manipulatable, or the shaft 34 (i.e., a deployment catheter) having a first and second lumen with visualization element(s) passing through the first lumen and a tool passing through the second lumen.
 Also, US Patent No. 6,538,375 to Duggal et al. illustrate an OLED fiber light source that is taught as having multiple purposes, including examining the interior of pipes (see Figure 14).  However, there is no discussion or motivation to incorporate this into a lumen of an endoscope, along with an ablation probe and visualization element in other channels of the endoscope.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799